         Case 1:19-cv-03729-DLF Document 24-1 Filed 11/05/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                               )
BLACK ROCK CITY LLC, and                       )
BURNING MAN PROJECT,                           )
                                               )
                                               )
       Plaintiffs,                             )
                                               )
               v.                              )     Civil Action No. 19-cv-03729-DLF
                                               )
DAVID BERNHARDT,                               )
                                               )
SECRETARY OF THE INTERIOR, et al.              )
                                               )
       Defendants.                             )
                                               )


   [PROPOSED] ORDER SETTING SCHEDULE FOR FURTHER PROCEEDINGS

       Upon consideration of the parties’ Joint Status Report Proposing Schedule for Further

Proceedings in this case involving review of agency action, it is hereby ORDERED that the

following schedule will govern further proceedings in this case:

       1.      Plaintiffs will identify any issues concerning the Administrative Record, and

initiate conferral on or before January 8, 2021, and the parties will informally seek to resolve

any issues and disputes regarding the administrative record among themselves. If informal

resolution efforts are not successful, Plaintiffs will have until January 22, 2021, to file any

motion to complete or supplement the administrative record, or for the Court to consider extra-

record evidence on the merits. Any such motion will have the effect of vacating the briefing

schedule set forth below, and the parties will propose a new briefing schedule within 14 days

of the Court’s resolution of the motion.

       2.      The parties will present cross-motions for summary judgment according to the

following schedule:
        Case 1:19-cv-03729-DLF Document 24-1 Filed 11/05/20 Page 2 of 2




      a.      Plaintiffs will file their motion for summary judgment and supporting

      memorandum no later than February 19, 2021.

      b.      Defendants will file their combined opposition and cross-motion no later than

      April 9, 2021.

      c.      Plaintiffs will file their combined opposition and reply no later than May 7,

      2021.

      d.      Defendants will file their reply no later than May 28, 2021.

      The Court will determine, upon receipt of the pleadings, whether to conduct an oral

hearing on the motions.

      SO ORDERED this ___ day of __________________, 2020.



                                                           ___________________________
                                                           Judge Dabney L. Friedrich




                                               2
